1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The substitute specification filed March 17, 2022 has been entered.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim 160 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 160 merely repeats the definition of the variable R4 which is recited in independent claim 1.  Claim 160 is identical in scope with the independent claim, and claim 160 is therefore an improper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	Claims 1, 3-20, and 160 are objected to because of the following informalities:  At claim 1, page 4 of the amendment filed March 17, 2022, line 1, the comma after “alkyl” should be deleted.  At claim 1, page 4 of the amendment filed March 17, 2022, line 2, the second comma at the end of the line should be deleted.  At claim 160, line 1, “R4” should be changed to “R4” so as to be consistent with the terminology used in the independent claim.  Appropriate correction is required.
6.	The amendment filed March 17, 2022 overcomes the objections and rejections set forth in the Office action mailed February 2, 2022.  However, in view of the amendment filed March 17, 2022, new grounds of rejection and objection are raised, as set forth above.
7.	The examiner telephoned Applicant’s attorney on April 7 and April 11 to request an examiner’s amendment to place this application in condition for allowance.  However, the telephone calls were not returned by the time it became necessary to prepare this Office action.
8.	Claims 1 and 3-20 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
April 13, 2022